Exhibit 10.38
(WALTER LOGO) [b84124b8412402.gif]
April 28, 2010
Stuart D. Boyd
9111 Highland Ridge Way
Tampa, Florida 33647
Dear Stuart:
On or about March 3, 2009 you entered into an agreement pursuant to which you
would act as the General Counsel and Secretary of Walter Investment Management
Corp. (the “Company”), the surviving entity following the merger of JWH Holding
Company, LLC (“JWHHC”) with Hanover Capital Mortgage Holdings, Inc. (“HCM”)
pursuant to the Agreement and Plan of Merger entered into between JWHHC and HCM.
You have been acting in that capacity since April 17, 2009, however, you and the
Company agree that there is a need to clarify or amend certain of the provisions
of your March 3, 2009 agreement. This letter is intended to amend and restate
your initial agreement and this agreement (the “Agreement”) will be the sole
obligation of the Company with respect to your employment; it being specifically
understood that this Agreement does not supersede any provisions of any
individual long term incentive or other benefit plans or programs to which you
may be a party. The term of this Agreement shall continue until the close of
business on March 30, 2011 (the “Term”). Thereafter, the Term shall
automatically extend annually for one year terms (any then current period of
extension being referred to as the Term) unless and until terminated as provided
herein. While employed during the Term, you agree to devote, during normal
business hours during business days, your full time and efforts to advancing the
Company’s interests. The purpose of this amended and restated letter is to
ratify and confirm your acceptance of the terms of your employment as set forth
herein. Any capitalized terms not defined herein shall have the definition set
forth in the Appendix hereto.
1. Your title shall be Vice President, General Counsel and Secretary. As the
Vice President, General Counsel and Secretary of the Company, you shall report
to and serve at the direction of the President and Chief Operating Officer of
the Company, or to such other person as may be designated from time to time. In
your capacity as Vice President, General Counsel and Secretary, you will be
responsible for managing corporate legal matters, advising management and the
Board of Directors on legal and corporate governance issues, serving as
Secretary of the Company and its Board of Directors in accordance with its
charter, by-laws and any legal requirements, ensuring compliance with SEC, stock
exchange and other securities law and public reporting Company matters, and
providing senior management oversight and Board of Director support for
executive compensation matters. Such responsibilities may change from time to
time.
(WAC LOGO) [b84124b8412403.gif]
www.walterinvestment.com

 



--------------------------------------------------------------------------------



 



2.   Your compensation package will be as follows:

  (a)   Base Salary         Your Base Salary will be $275,000 per year which
will be subject to review and increase (but not decrease) by the Compensation
Committee and paid in accordance with the payroll practices of the Company, as
they may change from time to time.     (b)   Bonus         Your annual target
bonus will be, at a minimum, 50% of your Base Salary, or $137,500 at your
current Base Salary, with the potential to increase your bonus to a maximum of
100% of your Base Salary or $275,000 at your current Base Salary; provided,
however, that the actual amount of your bonus will be dependent upon the
achievement of the Company’s annual financial and other goals consistent with
those established for other members of executive management, as well as the
accomplishment of individual objectives, established annually by the Board of
Directors (the actual bonus awarded to you in any given year, which may be
greater or less than your target bonus is referred to herein as your “Annual
Bonus” for that year). Except as provided in sections 6(a), (b), and (d), below
to receive a bonus you must be employed through the end of the year for which
the bonus is payable (the “Bonus Year”). The bonus for a Bonus Year will be
payable to you during the following year (the “Bonus Payment Year”) immediately
upon the closing of the Company’s books for the Bonus Year, but not later than
March 14 of the Bonus Payment Year (the date of payment being the “Bonus Payment
Date”).     (c)   Benefits

  (i)   You will be entitled to receive from the Company prompt reimbursement
for all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Company relating to reimbursement of
business expenses incurred by Company directors, officers or employees in effect
at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.     (ii)   Participation in the Company’s group life and
health insurance benefit programs generally applicable to executives and in
accordance with their terms, as they may change from time to time.

-Page 2-



--------------------------------------------------------------------------------



 



  (iii)   Participation in the Company’s retirement plan, generally applicable
to salaried employees as it may change from time to time and in accordance with
its terms. Your eligibility to participate will be consistent with the
requirements of ERISA.     (iv)   Participation in the Company’s long-term
incentive plan(s) in effect from time to time. For 2010, your annual long-term
incentive opportunity will have a targeted economic value equal to, at a
minimum, $150,000. Thereafter, the annual economic value shall be determined by
the Compensation Committee. The components of any award and the methodology for
determining the economic value shall be as provided in the plan(s) or otherwise
as determined by the Compensation Committee in its discretion. Notwithstanding
the foregoing, except to the extent inconsistent with the terms and conditions
of the plan(s), any award agreements shall be consistent with the terms and
conditions of this Agreement. In particular, with respect to the award of annual
equity grants any such grants will (a) vest over a period that is no longer than
one-third per year for three years, (b) option grants will have a minimum
10-year term and (c) upon your death, Disability, Constructive Termination,
Retirement, or upon a Change of Control, vesting will accelerate. Subject to the
foregoing, the specific terms of your annual long-term incentive opportunity
will be mutually agreed upon and set forth in separate grant agreements.     (v)
  Four (4) weeks of annual vacation to be used each year in accordance with the
Company’s vacation policy, as it may change from time to time.     (vi)   You
will receive a monthly auto allowance of $1,000, subject to the usual
withholding taxes.     (vii)   Your Benefits under this Agreement, including
grants to you under the Company’s long-term incentive plan(s), will be subject
to periodic review and increase by the Compensation Committee.

  (d)   Recapitalization         Any equity award agreement will provide that in
the event of any change in the capitalization of the Company such as a stock
spilt or a corporate transaction such as a merger, consolidation, separation or
otherwise, the number and class of RSU’s or options, as the case may be, shall
be equitably adjusted by the Company’s Compensation and Human Resources
Committee, in its sole discretion, to prevent dilution or enlargement of rights.

-Page 3-



--------------------------------------------------------------------------------



 



3.   It is agreed and understood that your employment with the Company is to be
at will, and either you or the Company may terminate the employment relationship
at any time for any reason, with or without cause, and with or without notice to
the other; nothing herein or elsewhere constitutes or shall be construed as a
commitment to employ you for any period of time.

4.   You agree that all inventions, improvements, trade secrets, reports,
manuals, computer programs, systems, tapes and other ideas and materials
developed or invented by you during the period of your employment with the
Company, either solely or in collaboration with others, which relate to the
actual or anticipated business or research of the Company, which result from or
are suggested by any work you may do for the Company, or which result from use
of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company. You hereby assign to the Company your entire right and interest in
any such Developments, and will hereafter execute any documents in connection
therewith that the Company may reasonably request.

5.   As an inducement to the Company to make this offer to you, you represent
and warrant that you are not a party to any agreement or obligation for personal
services, and there exists no impediment or restraint, contractual or otherwise
on your power, right or ability to accept this offer and to perform the duties
and obligations specified herein.

6.   In the event of a termination or cessation of your employment with the
Company for any reason, the sole rights and obligations of the Company in
connection with your termination shall be those provided under the relevant
provision below.

  (a)   In the event of your death or Retirement during the Term, the Company
will pay to you, your beneficiaries or your estate, as the case may be, as soon
as practicable after your death or Retirement (with the exception of subsection
(iii) below which will be paid in the Bonus Payment Year), (i) the unpaid Base
Salary through the date of your death or Retirement, plus payment of any bonus
amount payable to you (as determined by the Compensation Committee) in respect
of any bonus period ended prior to your termination of employment (collectively,
the “Compensation Payments”), (ii) for any accrued but unused vacation days, to
the extent and in the amounts, if any, provided under the Company’s usual
policies and arrangements (the “Vacation Payment”), and (iii) the Annual Bonus,
in respect of the fiscal year in which your termination occurs (which shall be
in an amount that is consistent with other Company executives of your level),
multiplied by (x) the number of days prior to your termination during such
fiscal year, divided by (y) 365 (the “Prorated Bonus”).     (b)   In the event
you suffer a Disability the Company may terminate your employment on written
notice thereof, and the Company will pay you (i) amounts payable pursuant to the
terms of any applicable disability insurance policy or similar arrangement (if
any) that the Company maintains, (ii) the Compensation Payments, (iii) the
Vacation Payment and (iv) the Prorated Bonus.

-Page 4-



--------------------------------------------------------------------------------



 



  (c)   In the event your employment is terminated by the Company for Cause or
by you other than as a result of Constructive Termination, Disability,
Retirement, or death, the Company will pay to you (i) unpaid Base Salary through
the date of your termination, plus (ii) the Vacation Payment, and you will be
entitled to no other compensation, except as otherwise due to you under
applicable law or the terms of any applicable plan or program. You will not be
entitled, among other things, to the payment of any unpaid bonus payments in
respect of any period prior to your termination of employment.     (d)   In the
event you are subjected to Involuntary Termination other than for Cause,
Disability or death, or you terminate your employment as a result of
Constructive Termination, the Company will (i) pay to you the Compensation
Payments, the Vacation Payment, and the Prorated Bonus, (ii) continue to pay
your Base Salary then in effect and Annual Bonus (which shall be in an amount
that is consistent with other Company executives of your level), for a period of
12 months after your termination, paid in the same periodic installments as such
Base Salary, and during the same Bonus Payment Year (as the case may be) as you
would have been paid had you remained on the Company’s ordinary payroll during
such period; and (iii) continued participation in benefits, to the extent the
plans allow, until the earlier of the 12-month anniversary of the termination
date or until you are eligible to receive comparable benefits from subsequent
employment or government assistance. For purposes of clarification, the period
of the foregoing severance for salary, bonus and benefits shall be 12 months
regardless of how much time remains in the then current Term of this Agreement.
In other words, there shall be no adjustment, up or down, to the amount of
severance regardless of the amount of time remaining in the then current Term at
the time of termination. Moreover, you will remain entitled to the foregoing
severance notwithstanding the Company’s failure to extend any Term beyond its
expiration date. Regarding your Annual Bonus, by way of example should you be
terminated on June 30 of 2010, you will be paid the Prorated Bonus for the year
in which you were terminated (which is equal to the Annual Bonus for such year
prorated for the period from the Effective Date through June 30), plus the
balance of the Bonus for 2010 (i.e., the Annual Bonus for the first six months
of your 12 month severance period), plus six months of the Annual Bonus for 2011
(the Annual Bonus for the remaining 6 months of the 12 month severance period).
Payment of the foregoing severance is subject to your execution, delivery and
non-revocation of the release attached hereto as Appendix 2 within thirty
(30) days following the termination of your employment, and your resignation,
effective as of the date of your termination of employment, as an officer and/or
director of the Company or any of its subsidiaries or affiliates. The COBRA
election period will not commence until the expiration of that 12-month period.
The amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or the in-kind benefits to be provided, in any other calendar year. Your right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit. Payment will be provided only if the filing of the claim
for payment and completion of the reimbursement payment can reasonably be
completed by the end of the calendar year

-Page 5-



--------------------------------------------------------------------------------



 



      following the year in which the expense is incurred. In order to be
entitled to the foregoing in the event of Constructive Termination, you must
provide written notice, including details describing the basis of your claim, to
the Company within 60 days of the occurrence of the event(s) giving rise to a
claim of Constructive Termination and the Company will have 30 days to remedy
any non-compliance. In the event the Company fails or is unable to remedy any
non-compliance, the effective date of your termination of employment shall be
90 days from the date the Company received notice, unless otherwise agreed by
you and the Company. Should you fail to provide the foregoing notice, you will
thereafter be barred from receiving benefits based upon the events giving rise
to the claim.     (e)   Treatment of Grants of Equity — Any grants of equity
that you may receive subsequent to the date of this Agreement, and the
disposition of such awards in the event of the occurrence of any of the
circumstances set forth in subsections (a) — (d) above, shall be subject to the
terms and conditions of the plan(s) or program(s) under which the awards are
granted; provided, however, that to the extent not inconsistent with such
plan(s) or program(s), any such awards will provide that, in the event of
termination pursuant to (i) subsections (a) or (b) above, or as a result of
Constructive Termination, all outstanding equity awards will immediately vest,
or (ii) subsection (c) or (d) above, other than as a result of Constructive
Termination, all unvested awards will be forfeited, subject to the discretion of
the Compensation Committee to vest some or all of such awards. In the event of a
Change of Control, you will not have the right to terminate your employment,
other than as otherwise permitted in this Agreement; however, upon such Change
of Control, all unvested equity will immediately vest and all restrictions on
any stock awarded shall lapse.

  (f)   To be entitled to severance benefits under this section you must
terminate employment from the Company. For this purpose, your termination of
employment must be considered a “separation from service” within the meaning of
Code §409A(a)(2)(A)(i) and any guidance or regulations issued thereunder.

7.   Non-Compete. It is understood and agreed that you will have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of the Company that result in the
creation of customer goodwill. Therefore, following the termination of
employment under this Agreement for any reason and continuing for a period of
twelve (12) months from the date of such termination, so long as the Company or
any affiliate, successor or assigns thereof is in the real estate investment
trust/mortgage servicing business/insurance agency or like business within the
Restricted Area, unless the Board of Directors approves an exception. You shall
not, directly or indirectly, for yourself or on behalf of, or in conjunction
with, any other person, persons, company, partnership, corporation, business
entity or otherwise:

  a.   Call upon, solicit, write, direct, divert, influence, or accept business
(either directly or indirectly) with respect to any account or customer or
prospective customer of the

-Page 6-



--------------------------------------------------------------------------------



 



      Company or any corporation controlling, controlled by, under common
control with, or otherwise related to the Company, including but not limited to
Walter Investment Management Corporation, Hanover Capital Mortgage Holdings,
Inc., Walter Mortgage Company, or any other affiliated companies; or     b.  
Hire away any independent contractors or personnel of the Company and/or entice
any such persons to leave the employ of the Company or its affiliated entities
without the prior written consent of the Company

8.   Non-Disparagement. Following the termination of employment under this
Agreement for any reason and continuing for so long as the Company or any
affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area, you shall not, directly or indirectly, for yourself
or on behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise:

  a.   Make any statements or announcements or permit anyone to make any public
statements or announcements concerning your termination with the Company, or    
b.   Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of the Company or its affiliated entities.

9.   You acknowledge and agree that you will respect and safeguard the Company’s
property, trade secrets and confidential information. You acknowledge that the
Company’s electronic communication systems (such as email and voicemail) are
maintained to assist in the conduct of the Company’s business and that such
systems and data exchanged or stored thereon are Company property. In the event
that you leave the employ of the Company, you will not disclose any Company
trade secrets or confidential information you acquired while an employee of the
Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner.

10.   If any of the Company’s financial statements are required to be restated
due to errors, omissions, fraud, or misconduct, the Board of Directors may, in
its sole discretion but acting in good faith, direct that the Company recover
all or a portion of any past or future compensation from any Participant with
respect to any fiscal year of the Company for which the financial results are
negatively affected by such restatement. For purposes of this paragraph, errors,
omissions, fraud, or misconduct may include and is not limited to circumstances
where the Company has been required to prepare an accounting restatement due to
material noncompliance with any financial reporting requirement, as enforced by
the SEC, and the Board of Directors has determined in its sole discretion that a
participant had knowledge of the material noncompliance or the circumstances
that gave rise to such noncompliance and failed to take reasonable steps to
bring it to the attention of the appropriate individuals within the company, or
the participant personally and knowingly engaged in practices which materially
contributed to the circumstances that enabled a material noncompliance to occur.

-Page 7-



--------------------------------------------------------------------------------



 



11.   Tax Compliance Delay in Payment. If the Company reasonably determines that
any payment or benefit due under this Agreement, or any other amount that may
become due to you after termination of employment, is subject to Section 409A of
the Code, and also determines that you are a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, upon your termination of employment for
any reason other than death (whether by resignation or otherwise), no amount may
be paid to you or on your behalf earlier than six months after the date of your
termination of employment (or, if earlier, your death) if such payment would
violate the provisions of Section 409A of the Code and the regulations issued
thereunder, and payment shall be made, or commence to be made, as the case may
be, on the date that is six months and one day after your termination of
employment (or, if earlier, one day after your death). For this purpose, you
will be considered a “specified employee” if you are employed by an employer
that has its stock publicly traded on an established securities market or
certain related entities have their stock traded on an established securities
market and you are a “key employee”, with the exact meaning of “specified
employee”, “key employee” and “publicly traded” defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder.
Notwithstanding the above, the Company hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.

12.   You acknowledge and agree that you have read this letter agreement
carefully, have been advised by the Company to consult with an attorney
regarding its contents, and that you fully understand the same.

13.   It is agreed and understood that this acceptance letter shall constitute
our entire agreement with respect to the subject matter hereof and shall
supersede all prior agreements, discussions, understandings and proposals
(written or oral) relating to your employment with the Company. This Agreement
will be interpreted under and in accordance with the laws of the State of
Florida without regard to conflicts of laws. Any dispute over the terms and
conditions or application of this Agreement shall be resolved through binding
arbitration pursuant to the rules of the American Arbitration Association
(“AAA”). The arbitration will be heard by one arbitrator to be chosen as
provided by the rules of the AAA and shall be held in Tampa, Florida. If you
prevail in the dispute, the Company will pay your reasonable fees and costs in
connection with the matter (including attorneys fees). Whether you have
prevailed or not shall be determined by the arbitrator, or if the arbitrator
declines to determine whether or not you have prevailed, you will be deemed to
have prevailed if, in the case of monetary damages you receive in excess of 50%
of what you demanded. Notwithstanding the foregoing, in the event of a breach or
threatened breach of the provisions of sections 7-9, the party that is in breach
or in threatened breach acknowledges and agrees that the other party will suffer
irreparable harm that is not subject to being cured with monetary damages and
that the Company shall be entitled to injunctive relief in a state court of the
State of Florida.

14.   You and the Company intend that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In the event that any provision of this Agreement is determined by
you or the Company to not comply with Code Section 409A, the

-Page 8-



--------------------------------------------------------------------------------



 



    Company shall fully cooperate with you to reform the Agreement to correct
such noncompliance to the extent permitted under any guidance, procedure, or
other method promulgated by the Internal Revenue Service now or in the future
that provides for such correction as a means to avoid or mitigate any taxes,
interest, or penalties that would otherwise be incurred by you on account of
such non-compliance.

If the terms contained within this letter are acceptable, please sign one of the
enclosed copies and return it to me.
Very truly yours,
Walter Investment Management Corp.

              By:   Charles Cauthen       President and COO           

ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company.
Signature  ____________________________ Date _____________

-Page 9-



--------------------------------------------------------------------------------



 



APPENDIX 1
DEFINITIONS
“Agreement” shall have the meaning set forth in the introductory paragraph to
this Agreement.
“Annual Bonus” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Base Salary” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Bonus Payment Date” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Bonus Payment Year” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Bonus Year” shall have the meaning set forth in Section 2(b) to this Agreement.
“Cause” shall mean (A) conviction of, or plea of guilty or nolo contendere to, a
felony arising from any act of fraud, embezzlement or willful dishonesty in
relation to the business or affairs of the Company, or (B) conviction of, or
plea of guilty or nolo contendere to, any other felony which is materially
injurious to the Company or its reputation or which compromises your ability to
perform your job function, and/or act as a representative of the Company, or
(C) a willful failure to attempt to substantially perform your duties (other
than any such failure resulting from your Disability), after a written demand
for substantial performance is delivered to you that specifically identifies the
manner in which the Company believes that you have not attempted to
substantially perform such duties, and you have failed to remedy the situation,
to the extent possible, within fifteen (15) business days of such written notice
from the Company or such longer time as may be reasonably required to remedy the
situation, but no longer than forty-five (45) calendar days. For purposes of
this definition, no act or failure to act on your part shall be considered to be
Cause if done, or omitted to be done, by you in good faith and with the
reasonable belief that the action or omission was in the best interests of, or
were not, in fact, materially detrimental to, the Company or a Company
subsidiary. The decision to terminate your employment for Cause, to take other
action or to take no action in response to such occurrence shall be in the sole
and exclusive discretion of the Board of Directors. If the Board of Directors
terminates your employment for Cause, the Company shall deliver written notice
of such termination to you, which notice shall include the factual basis for
your termination, and such termination shall be effective immediately upon
service of such written notice.
“Change of Control” shall mean a change of ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treas.
Reg. 1.409A-3(i)(5).
“Company” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Compensation Committee” shall mean the Compensation and Human Resources
Committee of Walter Investment Management Corp.
“Compensation Payment” shall have the meaning set forth in Section 6(a) to this
Agreement.

-Page 10-



--------------------------------------------------------------------------------



 



“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities or pay, (c) any purported
termination of your employment other than for Cause, or (d) the forced
relocation of your primary job location more than 50 miles from the Company’s
Tampa, Florida location; provided however, that any isolated, insubstantial or
inadvertent change, condition, failure or breach described under subsections (a)
— (d) above which is not taken in bad faith and is remedied by the Company
promptly after the Company’s actual receipt of notice from you as provided in
section 6(d) shall not constitute Constructive Termination. For purposes of this
Agreement, a material diminution in pay or responsibility shall not be deemed to
have occurred if: (i) the amount of your bonus fluctuates due to performance
considerations under the Company’s executive incentive plan or other Company
incentive plan applicable to you and in effect from time to time, (ii) you are
transferred to a position of comparable responsibility, status, title, office
and compensation within the Company, or (iii) you experience a reduction in
salary that is relatively comparable to reductions imposed upon all senior
executives in the Company. To be entitled to severance benefits on the basis of
Constructive Termination the event causing Constructive Termination must not be
implemented for the purpose of avoiding the restrictions of the Code
Section 409A restrictions.
“Developments” shall have the meaning set forth in Section 4 to this Agreement.
“Disability” shall mean (a) your inability or failure to perform your duties
hereunder for a period of ninety (90) consecutive days or a total of one hundred
twenty (120) days during any twelve (12) month period due to any physical or
mental illness or impairment, or (b) a determination by a medical doctor chosen
by the Company to the effect that you are substantially unable to perform your
duties hereunder due to any physical or mental illness or impairment.
“HCM” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).
“JWHHC” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Prorated Bonus” shall have the meaning set forth in Section 6(a) to this
Agreement.
“Restricted Area” shall mean the real estate investment trust/mortgage
industries in which the Company competes at the time of your separation.
“Retirement” shall mean, your voluntary termination of employment after such
time as either, you have reached the age of 60, or the sum of your age and years
of service with the Company exceeds 70; provided that, in either case, you
provide the Company with at least 6 months written notice of your intention to
retire, or such lesser time as the Company may agree. For purposes of this
definition,

-Page 11-



--------------------------------------------------------------------------------



 



your years of service shall include years served with any predecessor or
successor companies to the Company.
“Term” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Vacation Payment” shall have the meaning set forth in Section 6(a) to this
Agreement.

-Page 12-



--------------------------------------------------------------------------------



 



APPENDIX 2
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     This Separation Agreement and General Release of Claims (“Release”) is
entered into by and between Walter Investment Management Corp., and its
subsidiaries, predecessors, successors, assigns, affiliates, insurers and
related entities, (hereinafter collectively referred to as “Employer”) and
___________________ (hereinafter “Employee”). In consideration for the mutual
promises set forth below, Employer and Employee agree as follows:
     1. Employer and Employee are parties to a contract of employment
(“Employment Contract”) to which this Release has been attached and incorporated
by reference. Employee’s employment with Employer has been terminated and,
pursuant to the terms of the Employment Contract, Employee must execute this
Release in order to receive the severance set forth in the Employment Contract.
     2. In consideration for the promises and covenants set forth in the
Employment Contract and this Release, including, specifically but without
limitation, the general release set forth in paragraph 3 below, Employee will be
paid [insert the severance set forth in the appropriate subsection of section 6
of the Employment Contract]. Payments to Employee will be made at such times as
are set forth in the Employment Contract.
     3. Employee agrees, on behalf of himself, and his heirs, successors in
interest and assigns that, except as specifically provided herein, Employee will
not file, or cause to be filed, any charges, lawsuits, or other actions of any
kind in any forum against Employer and/or its officers, directors, employees,
agents, successors and assigns and does hereby further release and discharge
Employer and its officers, directors, employees, agents, successors and assigns
from any and all claims, causes of action, rights, demands, and obligations of
whatever nature kind or character which you may have, known or unknown, against
them (including those seeking equitable relief) alleging, without limitation,
breach of contract or any tort, legal actions under title VII of the Civil
Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as
amended, the Rehabilitation Act of 1973, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Fair Labor Standards Act of 1938,
as amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Americans with Disability Act,
the Civil Rights Act of 1991, or any State, Federal, or local law concerning
age, race, religion, national origin, handicap, or any other form of
discrimination, or any other State, Federal, or common law or regulation
relating in any way to, Employee’s employment with the Company or Employee’s
separation from the Company, including any and all future claims, except claims
arising in connection with rights and obligations under this Release or as
specifically provided in paragraph 4 or 6 below. Employee further agrees to
waive and release any claim for damages occurring at any time after the date of
this Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which occurred on or before the
date of this Release.
     4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer

-Page 13-



--------------------------------------------------------------------------------



 



incentive plan or award, which shall be governed by the terms and conditions of
such plan(s) or award; nor shall it affect any rights or obligations that
Employee or Employer may have pursuant to the Indemnification Agreement entered
into between Employee and Employer as of April 17, 2009.
     5. This Release shall not in any way be construed as an admission by
Employer or Employee that they have acted wrongfully with respect to each other
or that one party has any rights whatsoever against the other or the other
released parties.
     6. Employee and Employer specifically acknowledge the following:

  a.   Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.     b.   In exchange for this
general release, Employee acknowledges that Employee has received separate
consideration beyond that which Employee is otherwise entitled to under
Employer’s policy or applicable law.     c.   Employee is releasing, among other
rights, all claims and rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C.
§621, et seq.     d.   Employee has twenty-one (21) days to consider this
Release.     e.   Employee has seven (7) days to revoke this Release after
acceptance. However, no consideration will be paid until after the revocation of
the acceptance period has expired. Additionally, for the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.

     7. Should Employee breach any provision of this Release, the Employer’s
obligation to continue to pay the consideration set forth herein shall cease and
Employer shall have no further obligation to Employee. All other terms and
conditions of this Release, including, but not limited to, the general release
in paragraph 3 shall remain in full force and effect. Should Employer breach any
provision of this Release, the Employee’s obligations hereunder shall cease and
Employee shall have no further obligations pursuant to this Release.
     8. Employer and Employee agree that in the event it becomes necessary to
enforce any provision of this Release, the prevailing party in such action shall
be entitled to recover all their costs and attorneys’ fees, including those
associated with appeals.
     9. This Release shall be binding upon Employer, Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Employer and the other released
parties and their successors and assigns.

-Page 14-



--------------------------------------------------------------------------------



 



     10. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 4
and 6 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.
     11. Should any provision of this Release be declared or be determined by
any Court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Release.
     12. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

            [EMPLOYEE NAME]   WALTER INVESTMENT MANAGEMENT CORP.                
   
 
  By:
 
Date:       Name Printed:
 
 
      Title:
 
 
      Date:
 

-Page 15-